DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,060,979 is accepted. The terminal disclaimer has been recorded

Allowable Subject Matter
Claims 1-4, 6, 8-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to a system and method for borescope engine inspection.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “identify one or more identifying features in at least a first image frame and a second image frame of the plurality of image frames; determine corresponding identifying features between the first image frame and the second image frame; process the corresponding identifying features between the first image frame and the second image frame to simultaneously determine relative localization data between the first image frame and the second image frame and the corresponding identifying features in the first and second image frames; and place the corresponding identifying features, based on the relative localization data, into a point cloud for generating the three-dimensional model of the turbine component interior.” 
Wang et al. (US 2012/0162192A1), the closest prior art of record founded, discloses many of the limitations of the claims. However, Wang, either, singularly or in combination with other prior art of record, fails to anticipate or render the above underlined limitations obvious.
Independent claim 12 recites features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 2-4, 6, 8-11 and  14-22  are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FABIO S LIMA/Primary Examiner, Art Unit 2486